IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 6, 2011

                STATE OF TENNESSEE v. JACKIE J. PORTER

               Direct Appeal from the Circuit Court for Hardin County
                       No. 8341     C. Creed McGinley, Judge


               No. W2011-00927-CCA-R3-CD - Filed January 17, 2012


The appellant, Jackie J. Porter, pled guilty in the Hardin County Circuit Court to possession
of .5 grams or more of cocaine with intent to sell, a Class B felony, and the trial court
imposed a sentence of eight years, six months with part of the sentence to be served on
probation. On appeal, the appellant contends that the trial court erred by revoking his
probation. Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which A LAN E. G LENN, and
J EFFREY S. B IVINS, JJ., joined.

Richard W. DeBerry, Camden, Tennessee, for the appellant, Jackie J. Porter.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney
General; Hansel Jay McCadams, District Attorney General; and Eddie N. McDaniel,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                  I. Factual Background

       The record reflects that on June 8, 2004, the appellant pled guilty to possession of .5
grams or more of cocaine with intent to sell, a Class B felony. After a sentencing hearing,
he received a sentence of eight years, six months. On February 1, 2005, the appellant was
released from a boot camp program and was to serve the remainder of his sentence on
probation. On December 3, 2010, the appellant’s probation officer filed a probation violation
report, alleging that the appellant had violated his probation by failing to report since
September 30, 2010; changing his residence without notifying her; and failing to make any
payments toward his fines and court costs since February 2, 2005. At the time of the report,
the probation officer did not know the appellant’s whereabouts. The trial court issued a
probation violation warrant.

       At the probation revocation hearing, Georgia Rhed testified that she became the
appellant’s probation officer on August 27, 2010. She said she filed a probation violation
report because the appellant failed to report to her, failed to provide proof of employment,
absconded, and failed to pay supervision fees. She said that according to notes made by the
appellant’s previous probation officer, probation violation reports also were filed against the
appellant on October 27, 2005, and June 23, 2009. However, those reports were later
dismissed.

       On cross-examination, Rhed testified that the appellant reported to her on September
14 and 30, 2010, but that she had not seen him since then. Rhed said that she mailed multiple
appointment notifications to the appellant’s apartment but that he never responded. On
October 26, 2010, Rhed went to appellant’s apartment and spoke with his roommate, who
confirmed that the appellant lived there. However, the appellant’s roommate also told her
that the appellant was supposed to be visiting family in West Tennessee and that the
appellant had not paid rent for the apartment in a couple of weeks.

        The appellant testified that he was living in the apartment when Rhed visited and that
he was late on his rent payment. He said that he was late paying his rent because he had to
pay a fine for a speeding ticket in order to keep his driver’s license. He said that other than
speeding, he had not violated the law. He said that he was supposed to meet with Rhed on
October 12 but that he was working. He acknowledged not being honest with his probation
officer, stating that “I had a job available. I [felt] like she wouldn’t have let me come.” He
stated that he understood reporting to his probation officer was “the Number One rule” of
probation but that “I have receipts showing where I was working when I was down here
when I was supposed to been reporting.” He said that he had been in jail for ninety-six days
since his arrest for the probation violation and asked that the trial court give him another
chance.

        On cross-examination, the appellant testified that he knew he was supposed to report
to his probation officer and that he did not report to her. He acknowledged that he also did
not report his employment to her. He said that his belongings were still at the apartment and
that he stayed there “off and on.”

       The trial court revoked the appellant’s probation, stating that his “history of

                                              -2-
supervision is entirely unsatisfactory.” The court concluded that the appellant deceived his
probation officer, failed to report, and absconded. The court ordered that he serve his entire
sentence in confinement.

                                         II. Analysis

       The appellant contends that the trial court erred by revoking his probation because “he
was working when he was supposed to be reporting and . . . has no new charges.” The State
contends that the trial court properly revoked the appellant’s probation. We agree with the
State.

       Generally, probation revocation rests in the sound discretion of the trial court and will
not be overturned by this court absent an abuse of that discretion. State v. Leach, 914
S.W.2d 104, 106 (Tenn. Crim. App. 1995). An abuse of discretion exists when “the record
contains no substantial evidence to support the trial court’s conclusion that a violation has
occurred.” State v. Conner, 919 S.W.2d 48, 50 (Tenn. Crim. App. 1995). Upon revoking
probation, a trial court has the authority to order the appellant to serve the original sentence
in confinement. See Tenn. Code Ann. §§ 40-35-310 and -311(e); State v. Mitchell, 810
S.W.2d 733, 735 (Tenn. Crim. App. 1991).

        At the hearing, the appellant acknowledged that he violated probation by failing to
report to his probation officer and by failing to report his new employment to her. Therefore,
the trial court properly revoked his probation and ordered him to serve his sentence in
confinement.
                                        III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.

                                                    _________________________________
                                                    NORMA McGEE OGLE, JUDGE




                                              -3-